Appeal by the People from an order of the County Court, Kings County, which upon sustaining a demurrer, dismissed the indictment and directed that the matter be resubmitted to a Grand Jury. The indictment, in simplified form (Code Grim. Pro., §§ 295-a-295-1), alleged in the first count the crime of “ Obscene Prints and Articles, Contrary to Penal Law Section 1141” and in the second count the crime of “ Conspiracy, Contrary to Penal Law Section 580.” No bill of particulars (Code Grim. Pro., §§ 295-g-295-i) nor transcript of the Grand Jury proceedings was before the County Court. The opinion of the County Judge states that upon argument before him sufficient facts were presented to convince him that neither a bill of particulars nor the Grand Jury minutes would establish by a certainty the crimes intended. Order unanimously affirmed. Neither of the counts contains any statement of the crime with which the respondents are charged and, in addition, the second count fails to allege an overt act as required by section 583 of the Penal Law and section 398 of the Code of Criminal Procedure. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ. [14 Misc 2d 384.]